Citation Nr: 1021896	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-31 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) or the right hip status post 
(s/p) fracture.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) and DJD of the lumbar spine, including as 
secondary to the DJD of the right hip.

3.  Entitlement to a total rating by reason of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued 
by the Regional Office (RO) in August 2007.

The Veteran testified at a hearing before a decision review 
officer at the RO in December 2008.


FINDINGS OF FACT

1.   The evidence does not show that the Veteran's DJD of the 
right hip was characterized by malunion of the femur with 
marked hip disability, a fracture of the surgical neck of the 
femur with a false joint, fracture of the shaft or anatomical 
neck of the femur with nonunion, limitation of flexion of the 
thigh to 20 degrees or less, ankylosis, or flail joint.

2.  The evidence does not show that the Veteran's lumbar 
spine disorders were due to a disease or injury that occurred 
during his service, or that DJD of the spine onset within one 
year of service, or that the Veteran's back disorders were 
caused or permanently made worse by a service connected 
disability, including DJD of the right hip. 

3.  The Veteran is presently service connected for DJD of the 
right hip s/p femoral head fracture, rated 20 percent 
disabling, and residuals of lacerations, scars right forehead 
and temple rated 0 percent disabling.  The Veteran's combined 
rating for his service connected disabilities is 20 percent.
4.  He reportedly last worked as a union president in 
November 2003.  He has completed 4 years of college.

5.  The evidence does not show that the Veteran is unable to 
work solely as a result of his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DJD 
of the right hip s/p femoral head fracture were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5250-5255 (2009).

2.  DDD and DJD of the lumbar spine are not due to a disease 
or injury that occurred during the Veteran's service, nor may 
DJD be presumed to have been incurred therein, nor were these 
disorders caused or aggravated by a service connected 
disability including DJD of the right hip.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

3.  The schedular criteria for TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.18 (2009). 

4.  The Veteran is not shown to be unable to secure and 
follow a substantially gainful occupation solely by reason of 
service connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b), 4.18 
(2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in July 2006, 
prior to the decision that is appealed herein, which 
explained what the evidence needed to show in order to 
receive an increased evaluation for a service connected 
disability, what the evidence needed to show in order to 
establish service connection for a disability on a secondary 
basis, and what the evidence needed to show in order to 
establish entitlement to TDIU.  The letter also explained 
VA's duty to assist the Veteran with obtaining evidence in 
support of his claim and provided general information about 
how VA assigns disability ratings and effective dates for 
service connected disabilities.  The Veteran was sent 
additional information about how VA determines disability 
ratings in May 2008.  His claim was thereafter readjudicated, 
most recently in a supplemental statement of the case (SSOC) 
that was dated in November 2009.  

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary in order to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including VA treatment records, service treatment records, 
private treatment records, Social Security Administration 
(SSA) records, a letter from a private physician, and a 
transcript of the Veteran's testimony at a December 2008 
hearing that was held before a decision review officer (DRO) 
at the RO.  The Veteran was afforded two VA examinations of 
his hip and back in connection with this claim.  There is no 
indication that relevant evidence exists that was not 
obtained in this case.

For the above reasons, the Board concludes that the 
requirements of the VCAA were met in this case.

II. Increased Rating

The Veteran contends that the symptoms of his right hip 
disability are more severe than are contemplated by the 
currently assigned 20 percent rating.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's hip was first examined by VA in September 2006.  
The Veteran reported that he dislocated his right hip in a 
car accident that occurred during his service.  He had 
surgery for that, and ever since the surgery his hip pain 
gradually increased.  He did not have any subsequent 
surgeries on his hip.  He does not receive injections into 
his hip.  He reported constant pain in his hip which he 
described as a sore or achy type pain that was 3 out of 10 in 
severity.  He reported that he had weakness, stiffness, heat, 
instability, and locking.  He treated his hip pain with 
ibuprofen on an as needed basis.  He reported that his hip 
disability flared up approximately once per week for two to 
three days.  The Veteran reported that flares limited his 
activity and that they improved with rest and heat or cold 
packs.  He occasionally used canes at home but did not use 
other assistive devices.  He estimated that he missed 5 weeks 
of work in the past year due to hip pain.  However, he was 
laid off from his former job as a union president and 
accountant.  The Veteran reported that he was unable to do 
yard work due to his hip pain and that his hip pain made it 
difficult to dress and walk.  However, he estimated that he 
could walk a mile if he had to.

Upon examination, the Veteran was noted to ambulate without a 
limp but with a stiff gait.  He could flex his hip to 95 
degrees with minimal pain at the extreme of this range of 
motion.  He could extend his hip to 20 degrees, adduct to 20 
degrees, abduct to 25 degrees, externally rotate to 40 
degrees, and internally rotate to 0 degrees.  The Veteran did 
not have significant pain with these motions.  There was no 
additional disability after repetitive use. 

Radiographs of the hip showed degenerative changes with loss 
of joint space and osteophyte formation.  There was deformity 
of the femoral head consistent with previous fracture.  The 
examiner diagnosed moderate degenerative changes of the right 
hip s/p femoral head fracture. 

The Veteran was reexamined by VA in April 2009.  At that time 
the Veteran reported constant pain in his posterior right hip 
and that the pain flared in intensity several times per 
month.  He sometimes used a cane to walk as a result of his 
hip and back problems.  He reported that his hip was 
presently amidst a flare.  The Veteran reported that he 
retired from working as a result of a back disorder.  Upon 
examination the Veteran was able to flex his hip to 95 
degrees, with limitation of motion caused by pain.  He could 
extend his hip to 25 degrees, adduct to 20 degrees, abduct to 
25 degrees, externally rotate to 40 degrees, and internally 
rotate to 5 degrees.  There was no additional impairment 
after three repetitive motions.  The examiner diagnosed 
stable moderate to severe degenerative arthritis of the right 
hip.

VA treatment records show treatment for right hip pain.  An 
x-ray in May 2008 showed stable moderate to severe 
degenerative osteoarthritis of the right hip.   The Veteran 
was prescribed pain medication for his arthritis.  

An SSA disability evaluation that was performed in 2005 
indicated that the Veteran was able to flex his right hip to 
90 degrees.  At that time the Veteran reported that he had 
greater discomfort in his left hip than in his right hip.  He 
had discomfort with rotation of the hips, but this was 
actually worse on the left side.  There was crepitus in both 
hips but the Veteran had full ability to flex and extend his 
knees.  He did not walk with a limp.  SSA records show that 
the Veteran's primary problem was with his back.  He was not 
found to be disabled by SSA at that time.  

In a written statement that was received by the RO in June 
2008 the Veteran explained that his hip pain was increasing.  
He claimed that he was told that a hip replacement or 
resurfacing would help relieve his increasing arthritis, but 
that he declined to undergo either of these procedures.   

At his hearing in December 2008 the Veteran reiterated that 
his activities were limited by pain in his right hip and his 
back.  The Veteran is not service connected for a back 
disability.  The pain medication helped relieve the Veteran's 
hip pain well.  He attended physical therapy for his hip and 
back.  He used a cane and a walker, although it was unclear 
if this was a result of his hip disability or his non-service 
connected back disability.  The Veteran testified that the 
combination of his hip pain and his back pain caused him to 
be unable to work.  

DJD is rated pursuant Diagnostic Code 5003.  Arthritis is 
rated on the basis of the limitation of motion of the 
affected joint.  When the limitation of motion of the 
affected joint is non-compensable under the appropriate 
diagnostic code, a rating of 10 percent is applied to each 
affected major joint or group of minor joints.  In the 
absence of limitation of range of motion, a 10 percent 
evaluation is assigned for x-ray evidence of the involvement 
or 2 more major joints or 2 or more minor joint groups, and a 
20 percent evaluation is assigned where such x-ray findings 
are accompanied by occasional incapacitating exacerbations.  
A 10 percent rating can also be assigned where there is 
limitation of motion that is non-compensable under the 
schedular criteria.  See 38 C.F.R. § 4.71(a), Diagnostic Code 
5003.

Disabilities of the hip are rated pursuant to 38 C.F.R. § 
4.71a, diagnostic codes 5250-5255.  The Veteran's hip 
disability is presently rated by analogy to diagnostic code 
5255 which addresses impairment of the femur.  Pursuant 
thereto, a 20 percent rating is assigned when there is 
malunion of the femur with moderate hip or knee disability.  
A 30 percent rating is assigned when there is malunion of the 
femur with marked hip or knee disability.  A 60 percent 
rating is assigned when there is a fracture of the surgical 
neck of the femur with a false joint or when there is a 
fracture of the shaft or anatomical neck of the femur with 
nonunion but without loose motion and weight bearing is 
preserved with the use of a brace.  An 80 percent rating is 
assigned when there is a fracture of the shaft or anatomical 
neck of the femur with nonunion and loose motion.  38 C.F.R. 
§ 4.71a diagnostic code 5255.

Alternatively, limited or irregular motion of the hip and 
thigh are addressed in diagnostic codes 5250 through 5254.  
Diagnostic codes 5250 deals with ankylosis of the hip, which 
is not present in this case.  Diagnostic code 5251, which 
deals with extension of the thigh, has a maximum rating that 
is less than the currently assigned 20 percent rating.  
Diagnostic code 5252 provides a 20 percent rating when 
flexion of the thigh is limited to 30 degrees, a 30 percent 
rating when it is limited to 20 degrees, and a 40 percent 
rating when it is limited to 10 degrees.  Insofar as the 
Veteran could flex his hip to 95 degrees even during a flare, 
and after repetitive motions, he does not meet the criteria 
for a higher rating utilizing this diagnostic code.  
Diagnostic code 5253, which addresses limited abduction of 
the thigh, provides a maximum rating of 20 percent; thus 
using this diagnostic code could not yield a higher rating 
than that which is currently assigned.  In any event, the 
Board notes that the Veteran's limited motion of the hip 
joint would be non-compensable under all the diagnostic codes 
addressing limitation of motion. Diagnostic code 5254 
addresses flail joint which is not present in this case.  

Thus, the Veteran can receive a rating higher than 20 percent 
only if his hip disability is marked, if there is nonunion of 
the joint, or if there is a false joint.  There is no 
evidence of nonunion or a false joint in this case. 

The evidence also does not show that the Veteran's hip 
disability is marked in nature.  While the Veteran 
experiences right hip pain, he maintains a good range of 
motion in his hip joint even after repetitive use and during 
flares.  His primary symptom is an aching pain or soreness in 
his posterior right hip.  This is more akin to a moderate hip 
disability than a marked hip disability.

The Board further finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The Veteran's symptoms are encompassed by 
the applicable rating criteria.  Furthermore, the Veteran was 
not hospitalized as a result of his hip disability at any 
time during the appeal period.  The evidence also does not 
show that the Veteran's hip disability markedly interfered 
with his employment.  The Veteran has not worked since he was 
laid off in 2003.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim 
for a higher rating for his hip disability. See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  

III.  Service connection

The Veteran contends that he has a back disorder that was 
either caused or aggravated by his right hip disability.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection for some chronic diseases, 
including arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where 
a disability is proximately due to, or the result of, a 
service connected disability.  38 C.F.R. § 3.310(a).  
Additionally, any increase in severity of a non-service 
connected disease or injury that is proximately due to, or 
the result of, a service connected disability, will be 
service connected.  38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service treatment records do not show a chronic back 
disability that onset during the Veteran's service and the 
Veteran does not contend that he injured his back during his 
service.  The Veteran denied experiencing back pain on a 
medical history form that he filled out in conjunction with a 
medical evaluation board (MEB).  No abnormalities of the 
spine were noted on his MEB examination in June 1978.  The 
Veteran was separated from the Air Force due to the in-
service injury to his right hip.  

As previously noted, the Veteran contends that his current 
back disorders resulted from his right hip disability.  He 
alleges that military health care providers told him that his 
hip fracture would cause him to develop back problems in the 
future and that other physicians told him that he had back 
pain because of his right hip disorder.

The Veteran's back was examined by VA in September 2006.  The 
examiner diagnosed DDD and DJD of the lumbar spine.  The 
examiner opined that the Veteran's DJD of the lumbar spine 
was not caused by his DJD of the right hip because hip DJD is 
not known to cause or aggravate thoracolumbar DJD.  

The Veteran was reexamined by VA in April 2009.   At that 
time he was diagnosed with lumbar spine DJD and DDD with left 
sciatica and weakness of dorsiflexion on the left ankle.  His 
gait was slightly antalgic and seemed to favor the right leg.  
There was no significant leg length discrepancy.  

The examiner opined that the Veteran's back disorders were 
unrelated to his hip disability.  The examiner explained that 
a significant abnormality of gait or significant leg length 
discrepancy could cause mechanical back pain and spasms.  
However, an abnormal gait is not known to cause lumbar DJD, 
herniated discs, or DDD.  She opined that the Veteran's 
current difficulties with his back were due to a herniated 
disk and DJD which could not be attributed to a gait 
disturbance.  She saw no evidence that the Veteran's hip 
disability aggravated his back disorders.

Private treatment records indicate that the Veteran 
experienced low back pain since September 1998.  He reported 
an idiopathic onset of severe low back pain in August 2000.  
He was then diagnosed with a herniated disc at L4-L5 with 
radiculopathy. A September 2000 radiology report showed 
osteoarthritic changes at L3-L4.  A treatment record from 
November 2003 indicates that, at that time, the Veteran 
reported that his back pain was the result of an injury that 
occurred in 2000.

VA treatment records show treatment for DDD of the lumbar 
spine. 

The Veteran obtained an opinion from a private physician who 
examined him in January 2009.  The private physician noted 
that radiological reports showed DDD of the lumbar spine.  He 
opined that the Veteran's back problems "could" have been 
caused by the Veteran's altered gait which "could definitely 
be" related to the Veteran's hip injury.

In a written statement that was received by VA in June 2008 
that Veteran stated that he was told my military doctors that 
he would develop back pain due to his right hip injury and he 
denied experiencing any trauma to his back.  

At his December 2008 hearing the Veteran testified that he 
had back pain since the 1980s.  A military medical provider 
warned him that he would have back problems because of his 
hip.  Long ago a private medical provider told him that he 
had back problems because his hips were uneven.  While the 
Veteran was able to locate that provider, the provider was 
unwilling to provide a written statement to that effect.  
Another provider told him that his back pain was unusual 
because it was usually associated with being overweight and, 
at the time, the Veteran was not overweight.  The Veteran 
contended that while various physicians related his back 
problems to his hip problems they were all afraid to write 
statements to be used to support the Veteran's claim.  

The evidence does not show that the Veteran's back disability 
is due to a disease or injury in service or that it is at 
least as likely as not that the Veteran's hip disability 
caused or aggravated his back disability.  Two VA physicians 
who examined the Veteran opined that the Veteran's back 
disorder(s) were not caused or aggravated by his hip 
disability.  The examiner who performed the September 2006 
examination cited the lack of a known relationship between 
thoracolumbar DJD and hip DJD.  The examiner who performed 
the April 2009 examination explained that while a hip 
disability could cause an abnormal gait which in turn could 
lead to mechanical back pain it would not cause or aggravate 
DJD, DDD, or herniated discs of the spine.  

The private physician's opinion that the Veteran had an 
altered gait that "could" have caused his back problems is 
speculative and is not equivalent to an opinion that it is at 
least as likely as not that the Veteran's hip disability did, 
in fact, cause his back problems.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion that a particular 
event "may" have led to the Veteran's disability is too 
speculative to establish a causal relationship)).  In any 
event, the physician who performed the April 2009 examination 
explained that while an altered gait can cause certain back 
problems there was no known relationship between the 
particular back disorders that the Veteran had and gait 
disturbance.  The Board finds this opinion to be more 
persuasive than the speculative opinion provided by the 
Veteran's private physician.

His reported history from service and post-service 
physician's has also been noted.  It is not considered 
probative as the medical basis is not provided and the VA 
opinions provide more cogent reasons and bases for the 
conclusions reached.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

IV. TDIU

The Veteran contends that he is unable to work due to his 
service connected disabilities.

The Veteran is presently service connected for DJD of the 
right hip s/p femoral head fracture, rated 20 percent 
disabling, and residuals of lacerations, scars right forehead 
and temple, rated 0 percent disabling.  The Veteran's 
combined rating for his service connected disabilities is 20 
percent.

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are 
two or more disabilities, at least one disability is a 
minimum of 40 percent disabling and there is sufficient 
additional disability to bring the combined rating to at 
least 70 percent. 38 C.F.R. § 4.16(a).

The Veteran does not meet the schedular criteria for TDIU.  
He does not have a single disability that is at least 60 
percent disabling or a combination of disabilities in which 
one disability is at least 40 percent disability with a 
combined rating of 70 percent. 

The Board acknowledges that it is VA's policy that all 
Veterans who are unable to follow a substantially gainful 
employment by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, referral to the 
Director, Compensation and Pension Service, for 
extraschedular consideration is warranted in all cases of 
Veterans who are unemployable by reason of service connected 
disabilities but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 4.16(b).

Substantially gainful employment is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Furthermore, 
"[m]arginal employment shall not be considered substantially 
gainful employment." 38 C.F.R. § 4.16(a). 
 
In this case, extraschedular consideration is not warranted, 
because the evidence does not show that the Veteran is unable 
to perform substantially gainful employment due to his 
service connected disabilities.  The Veteran has not alleged 
that his scars affect his ability to engage in substantially 
gainful employment in any way.  The evidence also does not 
show that the Veteran's right hip disability alone prevents 
him from working.  At his December 2008 hearing the Veteran 
admitted that if he did not have a back disorder his right 
hip disability alone would not prevent him from working.  On 
his October 2008 appeal form the Veteran indicated that his 
hip disability prevented him from doing jobs that required 
prolonged standing.  However, the evidence shows that the 
Veteran's most recent employment was largely sedentary.  The 
Veteran attributed his inability to do sedentary work to his 
back disorders.

Furthermore, at his September 2006 VA examination the Veteran 
reported missing twice as much work because of his back 
problems as compared to his hip disability.  At his April 
2009 VA examination the Veteran reported that his private 
physician told him that he should retire because all the 
sitting that he was required to do at his prior job 
aggravated his back.  SSA records also indicate that 
Veteran's primary diagnosis was related to his back rather 
than his hip.  As previously noted, the Veteran is not 
service connected for a back disability.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

A  rating in excess of 20 percent DJD of the right hip s/p 
fracture is denied.

Service connection for DDD and DJD of the lumbar spine, 
including as secondary to the DJD of the right hip, is 
denied.

TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


